Per Curiam,
This proceeding was on tbe petition of Thomas E. Cahill, only surviving son of Richard F. Cahill, deceased, for an issue devisavit vel non to determine whether his said father at the time of making the alleged last will was of sound mind, and whether the making of the instrument was procured by undue influence, etc. Both of these questions were presented by the pleadings, but on the hearing, the inquiry was mainly directed to the question of undue influence. The facts, as found by the learned president of the orphans’ court, before whom the preliminary proceedings were conducted, together with his conclusions drawn therefrom, are fully set forth in his adjudication, which was approved by the court in banc, and adopted as the basis of its final decree.
A careful consideration of the record including the pleadings and evidence, has satisfied us that the finding of facts and the conclusions drawn therefrom are correct. On the facts thus established, and for reasons given in said adjudication, the decree is affirmed and appeal dismissed at appellant’s costs.